            Case 1:17-cv-02702-RC Document 97 Filed 09/03/21 Page 1 of 22




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JACK JORDAN,                                     :
                                                 :
       Plaintiff,                                :      Civil Action No.:      17-2702 (RC)
                                                 :
       v.                                        :      Re Document Nos.:      71, 74, 75, 78, 80,
                                                 :                             81, 82, 89, 90
U.S. DEPARTMENT OF JUSTICE,                      :
                                                 :
       Defendant.                                :

                                 MEMORANDUM OPINION

 DENYING PLAINTIFF’S MOTIONS FOR RECONSIDERATION; DENYING PLAINTIFF’S MOTION
  FOR SANCTIONS; DENYING PLAINTIFF’S DEMAND FOR EVIDENCE; DENYING PLAINTIFF’S
   MOTION FOR CLARIFICATION; GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
 MOTION FOR PARTIAL SUMMARY JUDGMENT; DENYING PLAINTIFF’S MOTION TO STRIKE;
GRANTING IN PART AND DENYING IN PART DEFENDANT’S MOTION FOR SUMMARY JUDGMENT;
                  AND GRANTING DEFENDANT’S MOTION TO AMEND

                                     I. INTRODUCTION

       In this case arising under the Freedom of Information Act (“FOIA”), 5 U.S.C § 552,

Plaintiff Jack Jordan seeks documents from the Department of Justice. In a recently concluded

FOIA action against the U.S. Department of Labor (“DOL”), Jordan sought the release of emails

sent by DynCorp International employees Darin Powers and Robert Huber. See Jordan v. U.S.

Dep’t of Lab., 273 F. Supp. 3d 214, 220–21 (D.D.C. 2017). He wanted the emails because they

related to an administrative proceeding before a DOL Administrative Law Judge in which he was

representing his wife (a DynCorp employee) who suffered an on-the-job injury. See id. at 219–

20. After Jordan submitted a FOIA request for the emails, the DOL withheld them under FOIA

Exemption 4. Id. at 226. Jordan filed suit, and, after in camera inspection, this Court affirmed

the DOL’s withholding of the Powers email but concluded that the Huber email was not

protected by any exemption and ordered the agency to release it. See id. at 232; Jordan v. U.S.
           Case 1:17-cv-02702-RC Document 97 Filed 09/03/21 Page 2 of 22




Dep’t of Lab., 308 F. Supp. 3d 24, 43–44 (D.D.C. 2018). On appeal, the D.C. Circuit summarily

affirmed this Court’s ruling. Jordan v. U.S. Dep’t of Lab., No. 18-5128, 2018 WL 5819393, at

*1 (D.C. Cir. Oct. 19, 2018) (per curiam).

       Jordan subsequently submitted a request to the U.S. Department of Justice (“DOJ”) for a

copy of “any record . . . that establishes the amount of time expended” defending the DOL

against his prior FOIA action or regarding Jordan himself. Compl. ¶ 5, ECF No. 1. Jordan

further requested records pertaining to himself, the undersigned judge, or the DOL records at

issue in his prior litigation that were “created by or received by” attorneys at the United States

Attorney’s Office for the District of Columbia. Id. Specifically, Jordan’s request pertained to

then-U.S. Attorney Jessie Liu, former Acting U.S. Attorney Channing D. Phillips, the Chief of

the Civil Division, and the Assistant U.S. Attorney who handled his prior FOIA litigation. Id.

Jordan brought the instant action alleging that the DOJ had unlawfully withheld records under

FOIA. Id. The DOJ’s Executive Office for United States Attorneys (“EOUSA”) ultimately

processed Jordan’s request and released the requested records but withheld some under FOIA

Exemptions 4, 5, and 6. See Hudgins Decl. ¶ 15, ECF No. 71-3; Vaughn Index, ECF No. 72.

The withholdings are documented in the DOJ’s Vaughn index. See Vaughn Index. The index is

accompanied by an affidavit signed by EOUSA attorney Natasha Hudgins. See Hudgins Decl.

       Both the DOJ and Jordan move for summary judgment. See Mem. Supp. Def.’s Mot.

Summ. J. (“Def.’s Mot. Summ. J.”), ECF No. 71-2; Pl.’s Mem. Opp’n Def.’s Mot. Summ. J. and

Supp. Pl.’s Mot. Partial Summ. J. (“Pl.’s Mot. Summ. J.”), ECF No. 82-1. Jordan also moves for

reconsideration, Pl.’s Mot. Reconsider, ECF No. 74; Pl.’s Mot. Reconsider, ECF No. 81, 1



       1
         Jordan renews arguments in his motions for reconsideration that the Court has
repeatedly denied. See, e.g., Jordan v. U.S. Dep’t of Just., 315 F. Supp. 3d 584, 589 (D.D.C.
2018) (denying recusal motion); Min. Order (Jan. 27, 2021) (denying motion to reconsider that

                                                  2
           Case 1:17-cv-02702-RC Document 97 Filed 09/03/21 Page 3 of 22




sanctions, Pl.’s Mot. Sanctions, ECF No. 75, 2 clarification, Pl.’s Mot. Clarification, ECF No.

80, 3 and to strike four of the DOJ’s filings, Pl.’s Mot. Strike, ECF No. 90. He submits a demand

for evidence too. See Pl.’s Demand Evid., ECF No. 78. 4 Lastly, the DOJ seeks to amend its

answer. See Def.’s Mot. Amend Answer, ECF No. 89.

                                         II. ANALYSIS

                                 A. Jordan’s Motion to Strike

       Jordan moves to strike the DOJ’s Vaughn index, the DOJ’s combined reply in support of

its summary judgment motion and opposition to Jordan’s motions for summary judgment and

sanctions, the DOJ’s response to Jordan’s statement of facts, and the DOJ’s motion to amend its

answer to the complaint. See Pl.’s Mot. Strike at 1; see also Vaughn Index; Def.’s Reply Supp.


accused the undersigned judge of “criminally concealing” an email, see Pl.’s Mot. Reconsider at
7, ECF No. 79). He has raised no new, nonfrivolous argument, and the criminal statutes he cites
are inapplicable in this civil case. His motion is denied.
       2
         Jordan requests that the Court sanction Hudgins and DOJ counsel for submitting
Hudgins’s declaration in bad faith. See Pl.’s Mem. Supp. Mot. Sanctions at 18, ECF No. 75-1;
see also Fed. R. Civ. P. 56(h). He claims that the declaration is based on perjury, but he offers
no evidence beyond conclusory assertions to support that claim. See, e.g., Pl.’s Mem. Supp.
Mot. Sanctions at 18. He does not establish, for instance, that the declaration “directly
contradicted previous sworn testimony” or that the DOJ filed it “for the sole purpose of
delaying” proceedings. See 10B Charles Alan Wright et al., Federal Practice and Procedure
§ 2742 (4th ed. 2021) (describing situations when “courts have resorted to Rule 56(h)”
sanctions). Because Jordan’s motion for sanctions is baseless, it is denied.
       3
          “The general purpose of a motion for clarification is to explain or clarify something
ambiguous or vague, not to alter or amend.” United States v. All Assets Held at Bank Julius,
Baer & Co., Ltd., 315 F. Supp. 3d 90, 99 (D.D.C. 2018) (citation omitted). But rather than raise
a genuine question over “the scope of a ruling,” id., Jordan’s purported “motion for clarification”
reiterates the same accusations and arguments he makes in many of his other filings. See
generally Pl.’s Mot. Clarification. The Court does not need to elaborate on the order Jordan
supposedly seeks clarification of, see id. at 1—it denied one of his previous motions for
reconsideration because he raised no “nonfrivolous argument under the Constitution” and cited
criminal statutes that were “inapplicable in this civil case.” See Min. Order (Jan. 27, 2021).
There is nothing to add to that order, so Jordan’s motion for clarification is denied.
       4
        Jordan makes his demand for evidence pursuant to Federal Rule of Criminal Procedure
16. This case is a civil proceeding, so that rule is inapplicable. His demand is denied.


                                                 3
          Case 1:17-cv-02702-RC Document 97 Filed 09/03/21 Page 4 of 22




Def.’s Mot. Summ. J. and Opp’n Pl.’s Cross-Mot. Summ. J. and Mot. Sanctions, ECF Nos. 86,

87; Def.’s Resp. Pl.’s Statement of Undisputed Material Facts, ECF No. 88; Def.’s Mot. Amend

Answer.

       Jordan first asserts that the DOJ submitted three of the filings late and improperly had a

court employee enter them on the docket. See Pl.’s Mot. Strike at 3–4, 9–13. But his claim that

the DOJ did not comply with this Court’s orders and local rules regarding the submission of

electronic filings fails upon examination. On March 1, 2021, when DOJ counsel attempted to

file the documents, the Court’s ECF system was undergoing maintenance. See Def.’s Combined

Reply Supp. Mot. Amend. Answer and Opp’n Pl.’s Mot. Strike at 4, ECF No. 93. As a result,

counsel was unable to log in and submit the filings. Id. DOJ counsel subsequently emailed the

filings to the Clerk of Court’s office and copied Jordan. Id. Local Civil Rule 5.4(g)(4) permits a

“filer encountering technical problems with a CM/ECF filing” to submit their filings to the

Clerk’s Office. As the Court articulated in its last encounter with Jordan, “the decision to grant

or deny a motion to strike is vested in the trial judge’s sound discretion.” Jordan, 273 F. Supp.

3d at 228 n.17 (quoting Canady v. Erbe Elektromedizin GmbH, 307 F. Supp. 2d 2, 7 (D.D.C.

2004)). The Court rejects Jordan’s theory for striking three of the DOJ’s filings.

       Jordan also moves to strike the DOJ’s Vaughn index because it is unsigned and appears

as a separate ECF entry from the DOJ’s summary judgment motion. See Pl.’s Mot. Strike at 1–2,

11. To be sure, attorneys must sign filings, motions, and other papers that they submit to a court.

See Fed. R. Civ. P. 11(a). But although the DOJ’s Vaughn index is unsigned, the agency

submitted its index at the same time as its motion for summary judgment and the accompanying

Hudgins declaration. The DOJ’s motion relies on the Vaughn index to justify the withholdings,

see Def.’s Mot. Summ. J. at 2, 9, 13–15, while the declaration “consists of . . . information




                                                 4
           Case 1:17-cv-02702-RC Document 97 Filed 09/03/21 Page 5 of 22




supporting the Vaughn Index,” see Hudgins Decl. ¶ 4, and even purports to “incorporate[]” the

“attached” index, id. ¶¶ 17, 21. Counsel for the DOJ signed the summary judgment motion, see

Def.’s Mot. Summ. J. at 15, so he complied in substance with the rule that attorneys sign their

filings. Even though agencies typically file Vaughn indices as attachments or exhibits to a

motion, penalizing the DOJ for submitting its index as a separate ECF entry would elevate form

over substance to an absurd degree. The Court will not throw out the DOJ’s Vaughn index just

because it happened to be in a different ECF entry from the motion and declaration it was clearly

associated with. 5

                                B. The DOJ’s Motion to Amend

       The DOJ moves to amend its answer to include the affirmative defense of collateral

estoppel. See Def.’s Mot. Amend Answer at 1. Specifically, it claims that Jordan is collaterally

estopped from relitigating issues resolved in his prior FOIA action against the DOL. See id.; see

also Def.’s Mot. Summ. J. at 7–8.

       Rule 15(a) governs the amendment of pleadings. It states that “[t]he court should freely

give leave” for a party to amend its pleading “when justice so requires.” Fed. R. Civ. P. 15(a)(2).

A court has discretion to grant or deny leave to amend a pleading. See Foman v. Davis, 371 U.S.

178, 182 (1962). But unless there is a good reason for denying leave—such as undue delay or

prejudice to the opposing party—“the leave sought should, as the rules require, be ‘freely

given.’” Id.; see also Richardson v. United States, 193 F.3d 545, 548–49 (D.C. Cir. 1999).


       5
           Jordan requests attorneys’ fees for the time he spent on his motion to strike. Pl.’s Mot.
Strike at 17–20. Because he does not prevail on his meritless motion to strike, the Court denies
the request. Even if Jordan had prevailed, however, he would still not be entitled to fees. See
Apton v. Volkswagen Grp. of Am., Inc., 233 F. Supp. 3d 4, 19 (D.D.C. 2017) (“[P]ro se litigant
lawyers cannot recover fees for actions that they have brought on their own behalf, no matter
how talented and typically well-compensated that lawyer might be when working on behalf of a
client.”).


                                                  5
         Case 1:17-cv-02702-RC Document 97 Filed 09/03/21 Page 6 of 22




       Here, permitting the DOJ’s proposed amendment would promote the purpose of pleading

under the Federal Rules of Civil Procedure, which is “to facilitate a proper decision on the

merits,” not to set the stage for “a game of skill in which one misstep by counsel may be decisive

to the outcome.” See Foman, 371 U.S. at 181–82 (quoting Conley v. Gibson, 355 U.S. 41, 48

(1957)). Jordan seeks to avoid adjudication of the collateral estoppel issue by technicality, as

evidenced by his focus on the DOJ’s delay in seeking leave to amend. See Pl.’s Opp’n Def.’s

Mot. Amend Answer at 22–24, ECF No. 91. But “Rule 15 allows for amendment ‘whereby a

party who harmlessly failed to plead an affirmative defense may find satisfaction’ rather than

allowing the party to lose because of a minor technical mistake made in its original pleading.”

Morgan v. FAA, 262 F.R.D. 5, 8 (D.D.C. 2009) (quoting Harris v. Sec’y, U.S. Dep’t of Veterans

Affs., 126 F.3d 339, 343 (D.C. Cir. 1997)). Granting the DOJ leave to amend will not cause

undue delay or prejudice to Jordan, as he has already opposed the substance of the agency’s

affirmative defense in responding to its summary judgment motion. See Pl.’s Mot. Summ. J. at

26–34. The DOJ’s motion for leave to amend is granted.

                   C. The Parties’ Cross-Motions for Summary Judgment

       FOIA “sets forth a policy of broad disclosure of Government documents in order ‘to

ensure an informed citizenry, vital to the functioning of a democratic society.’” FBI v.

Abramson, 456 U.S. 615, 621 (1982) (quoting NLRB v. Robbins Tire & Rubber Co., 437 U.S.

214, 242 (1978)); see also Jud. Watch, Inc. v. U.S. Dep’t of Def., 847 F.3d 735, 738 (D.C. Cir.

2017) (“Congress enacted FOIA to give the public ‘access to official information long shielded

unnecessarily from public view.’” (quoting Nat’l Ass’n of Crim. Def. Laws. v. U.S. Dep’t of Just.

Exec. Off. for U.S. Att’ys, 829 F.3d 741, 744 (D.C. Cir. 2016))). “The Act requires government

agencies to make information available upon request, unless the information is protected by one




                                                 6
         Case 1:17-cv-02702-RC Document 97 Filed 09/03/21 Page 7 of 22




of nine statutory ‘exemptions.’” Jud. Watch, 847 F.3d at 738 (quoting NLRB v. Sears, Roebuck

& Co., 421 U.S. 132, 136 (1975)); see also 5 U.S.C. § 552(b).

       “FOIA cases typically and appropriately are decided on motions for summary judgment.”

Prop. of the People, Inc. v. Off. of Mgmt. and Budget, 330 F. Supp. 3d 373, 380 (D.D.C. 2018)

(quoting Defs. of Wildlife v. U.S. Border Patrol, 623 F.Supp.2d 83, 87 (D.D.C. 2009)). To be

entitled to summary judgment, the movant must “show[] that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). In a FOIA suit, a government agency is “entitled to summary judgment if no material

facts are genuinely in dispute and the agency demonstrates ‘that its search for responsive records

was adequate, that any exemptions claimed actually apply, and that any reasonably segregable

non-exempt parts of records have been disclosed after redaction of exempt information.’” Prop.

of the People, 330 F. Supp. 3d at 380 (quoting Competitive Enter. Inst. v. U.S. EPA, 232 F. Supp.

3d 172, 181 (D.D.C. 2017)). “This burden does not shift even when the requester files a cross-

motion for summary judgment because the Government ultimately has the onus of proving that

the documents are exempt from disclosure, while the burden upon the requester is merely to

establish the absence of material factual issues before a summary disposition of the case could

permissibly occur.” Id. (internal quotation marks omitted) (quoting Hardy v. Bureau of Alcohol,

Tobacco, Firearms & Explosives, 243 F.Supp.3d 155, 162 (D.D.C. 2017)).

       Here, the DOJ is largely entitled to summary judgment. No material facts are genuinely

in dispute. The agency demonstrated that it conducted an adequate search and that the relevant

exemptions apply to almost all the withheld materials. It has disclosed nearly all nonexempt and

segregable records. The exception is publicly available contact information for people whose

identities are apparent from the disclosed documents. The DOJ must disclose that information.




                                                7
         Case 1:17-cv-02702-RC Document 97 Filed 09/03/21 Page 8 of 22




                                1. Adequacy of the DOJ’s Search

       When it comes to assessing an agency’s search for responsive records, the fundamental

question is not “whether there might exist any other documents possibly responsive to the

request, but rather whether the search for those documents was adequate.” Steinberg v. U.S.

Dep’t of Just., 23 F.3d 548, 551 (D.C. Cir. 1994) (quoting Weisberg v. U.S. Dep’t of Just., 745

F.2d 1476, 1485 (D.C. Cir. 1984)); see, e.g., Iturralde v. Comptroller of the Currency, 315 F.3d

311, 315 (D.C. Cir. 2003). The agency must show that it made “a good faith effort to conduct a

search for the requested records, using methods which can be reasonably expected to produce the

information requested.” Baker & Hostetler LLP v. U.S. Dep’t of Com., 473 F.3d 312, 318

(quoting Nation Mag. v. U.S. Customs Serv., 71 F.3d 885, 890 (D.C. Cir. 1995)).

       “[I]n response to a challenge to the adequacy of its search for requested records[,] the

agency may meet its burden by providing ‘a reasonably detailed affidavit, setting forth the search

terms and the type of search performed, and averring that all files likely to contain responsive

materials . . . were searched.” Iturralde, 315 F.3d at 313–14 (omission in original) (quoting

Oglesby v. U.S. Dep’t of Army, 920 F.2d 57, 68 (D.C. Cir. 1990)). The FOIA plaintiff may then

produce any contradicting evidence. Id. “[I]f a review of the record raises substantial doubt,

particularly in view of ‘well defined requests and positive indications of overlooked materials,’

summary judgment is inappropriate.” Valencia-Lucena v. U.S. Coast Guard, 180 F.3d 321, 326

(D.C. Cir. 1999) (quoting Founding Church of Scientology of Wash., D.C., Inc. v. NSA, 610 F.2d

824, 837 (D.C. Cir. 1979)).




                                                 8
           Case 1:17-cv-02702-RC Document 97 Filed 09/03/21 Page 9 of 22




       According to Hudgins’s declaration, 6 EOUSA asked the D.C. U.S. Attorney’s Office to

search for any records responsive to Jordan’s FOIA request because that office was responsible

for defending the DOL against Jordan’s previous lawsuit. Hudgins Decl. ¶ 8. U.S. Attorney’s

Office personnel searched the emails of the employees mentioned in Jordan’s request letter for

terms like “Jack Jordan” and “Contreras.” Id. ¶ 9. The Assistant U.S. Attorney assigned to

Jordan’s prior action against the DOL made the entire casefile for that action available for

production, including emails, notes, motions, pleadings, and drafts. Id.

       Plaintiff never indicated to EOUSA any concern with the method of search, nor has he

produced evidence that calls into question the adequacy of search. He instead claims that the

Hudgins’s declaration is conclusory. See Pl.’s Mot. Summ. J. at 10–11. This charge itself is

conclusory, as Jordan neglects to develop his argument in any meaningful way. Accordingly, the

DOJ is entitled to summary judgment with respect to EOUSA’s search.

                   2. The DOJ’s Withholdings Under Exemptions 4, 5, and 6

       FOIA allows agencies to exempt information that falls within certain enumerated

parameters. To meet its burden and qualify for an exemption, the agency may “rely on



       6
         Jordan attacks Hudgins’s declaration as violating the requirement that affidavits in
support of a summary judgment motion be “made on personal knowledge.” See Fed. R. Civ. P.
56(c)(4); see also, e.g., Pl.’s Mot. Strike at 9–10, 15–16; Pl.’s Mot. Summ. J. at 12–15. But
Hudgins explained in her declaration that, as an EOUSA attorney-advisor, she is “familiar with
the procedures followed by EOUSA in responding to FOIA requests generally as well as the
actions that EOUSA has taken in response to the FOIA request submitted by” Jordan. Hudgins
Decl. ¶ 3. She also said that she based her declaration “on [her] review of the official files and
records of EOUSA, [her] own personal knowledge, and information [she] acquired through the
performance of [her] official duties.” Id. There is thus no personal knowledge problem with
Hudgins’s declaration. FOIA declarants can source statements in a declaration from personal
knowledge, information relayed from agency colleagues, and other information acquired in the
course of their official duties. See DiBacco v. Dep’t of the Army, 926 F.3d 827, 833 (D.C. Cir.
2019); Emuwa v. U.S. Dep’t of Homeland Sec., No. 20-cv-01756, 2021 WL 2255305, at *7
(D.D.C. June 3, 2021).


                                                 9
         Case 1:17-cv-02702-RC Document 97 Filed 09/03/21 Page 10 of 22




declarations that are reasonably detailed and non-conclusory.” Pinson v. Dep’t of Just., 313 F.

Supp. 3d 88, 106 (D.D.C. 2018). Such declarations must “provide ‘a relatively detailed

justification, specifically identifying the reasons why a particular exemption is relevant and

correlating those claims with the particular part of a withheld document to which they apply.’”

Elec. Priv. Info. Ctr. v. U.S. Drug Enf’t Agency, 192 F. Supp. 3d 92, 103 (D.D.C. 2016) (quoting

Mead Data Cent., Inc. v. U.S. Dep’t of Air Force, 566 F.2d 242, 251 (D.C. Cir. 1977)).

“Ultimately, an agency’s justification for invoking a FOIA exemption is sufficient if it appears

‘logical’ or ‘plausible.’” Wolf v. CIA, 473 F.3d 370, 374–75 (D.C. Cir. 2007) (citations omitted).

But exemptions must also be “narrowly construed.” Morley v. CIA, 508 F.3d 1108, 1115 (D.C.

Cir. 2007). Agencies “cannot justify . . . withholdings on the basis of summary statements that

merely reiterate legal standards or offer ‘far-ranging category definitions for information.’”

Citizens for Resp. & Ethics in Wash. v. U.S. Dep’t of Justice, 955 F. Supp. 2d 4, 13 (D.D.C.

2013) (quoting King v. U.S. Dep’t of Just., 830 F.2d 210, 221 (D.C. Cir. 1987)).

       “The justification for withholding information is typically contained in a declaration or

affidavit referred to as a ‘Vaughn index’ after the case of Vaughn v. Rosen, 484 F.2d 820 (D.C.

Cir. 1973).” Rodriguez v. U.S. Dep’t of Army, 31 F. Supp. 3d 218, 226 (D.D.C. 2014). A

Vaughn index must contain “an adequate description of the records” and “a plain statement of

the exemptions relied upon to withhold each record.” Nat’l Treasury Emps. Union v. U.S.

Customs Serv., 802 F.2d 525, 527 n.9 (D.C. Cir. 1986). Vaughn indexes, like all agency

affidavits, receive a presumption of good faith. See SafeCard Servs., Inc., v. SEC, 926 F.2d

1197, 1200 (D.C. Cir. 1991). Here, the DOJ claims that Exemptions 4, 5, and 6 allow it to

withhold the records responsive to Jordan’s latest FOIA request.




                                                10
         Case 1:17-cv-02702-RC Document 97 Filed 09/03/21 Page 11 of 22




                             a. Exemption 4 and Collateral Estoppel

       The DOJ claims Exemption 4 to withhold the Powers email that was at issue in Jordan’s

litigation with the DOL. See Hudgins Decl. ¶¶ 28–29. It just so happens that the Assistant U.S.

Attorney who represented the DOL had a copy of the email. See id. ¶ 28. Jordan attacks the

DOJ’s use of Exemption 4 to protect the email just as he did when the DOL claimed the same

exemption. See Pl.’s Mot. Summ. J. at 26–34. The DOJ retorts that collateral estoppel prevents

Jordan from taking another bite at the apple. See Def.’s Mot. Summ. J. at 7–8.

       The DOJ is right. Collateral estoppel bars “successive litigation of an issue of fact or law

actually litigated and resolved in a valid court determination essential to [a] prior judgment.”

Gulf Power Co. v. FCC, 669 F.3d 320, 323 (D.C. Cir. 2012) (quoting New Hampshire v. Maine,

532 U.S. 742, 748–49 (2001)). For a movant to invoke collateral estoppel, he must show the

following: (1) “the same issue now being raised must have been contested by the parties and

submitted for judicial determination in the prior case”; (2) “the issue must have been actually and

necessarily determined by a court of competent jurisdiction in that prior case”; and (3)

“preclusion in the second case must not work a basic unfairness to the party bound by the first

determination.” Martin v. U.S. Dep’t of Just., 488 F.3d 446, 454 (D.C. Cir. 2007) (quoting

Yamaha Corp. of Am. v. United States, 961 F.2d 245, 254 (D.C. Cir. 1992)).

       Collateral estoppel plainly bars Jordan from relitigating Exemption 4’s application to the

Powers email. Jordan raised that exact issue in his previous suit against the DOL, and this Court

squarely held that Exemption 4 protected the email from disclosure. See Jordan, 273 F. Supp. 3d

at 232. Moreover, it is not unfair to bind Jordan to the Court’s previous judgment; in fact, it

would be unfair to require the DOJ to debate an issue already decided. See Consol. Edison Co.

of N.Y. v. Bodman, 449 F.3d 1254, 1258 (D.C. Cir. 2006) (“The law of collateral estoppel . . . is




                                                 11
         Case 1:17-cv-02702-RC Document 97 Filed 09/03/21 Page 12 of 22




intended to protect the parties from the burden of relitigating the same issue following a final

judgment and to promote judicial economy by preventing needless litigation.” (citations

omitted)). Importantly, collateral estoppel does not require the parties to be the same so long as

the issue is. See Peavey v. United States, 846 F. Supp. 2d 10, 15 (D.D.C. 2012).

       The DOJ is thus owed summary judgment as to the propriety of withholding the Powers

email under Exemption 4.

                                           b. Exemption 5

       The DOJ withholds other materials under Exemption 5. See Hudgins Decl. ¶¶ 22–26.

Exemption 5 protects “inter-agency or intra-agency memorandums or letters that would not be

available by law to a party . . . in litigation with the agency.” 5 U.S.C. § 552(b)(5). The

exemption covers documents “normally privileged in the civil discovery context,” Jud. Watch,

Inc. v. U.S. Dep’t of Just., 365 F.3d 1108, 1113 (D.C. Cir. 2004), such as materials shielded by

the attorney-client privilege, the attorney work-product privilege, and “what is sometimes called

the ‘deliberative process’ privilege,” see U.S. Dep't of the Interior v. Klamath Water Users

Protective Ass’n, 532 U.S. 1, 8 (2001). The DOJ says that it withheld records under the work

product doctrine and the deliberative process privilege.

                                     i. Work-Product Privilege

       To begin, the DOJ asserted the work-product privilege over “draft pleadings and email

communications” between the Assistant U.S. Attorneys who worked on Jordan’s previous case

and DOL attorneys. See Hudgins Decl. ¶ 23. The attorney work-product doctrine protects “the

mental impressions, conclusions, opinions, or legal theories of an attorney,” as well as “factual

materials prepared in anticipation of litigation.” Tax Analysts v. IRS, 117 F.3d 607, 620 (D.C.

Cir. 1997). This rule is rooted in the principle that “it is essential that a lawyer work with a




                                                  12
         Case 1:17-cv-02702-RC Document 97 Filed 09/03/21 Page 13 of 22




certain degree of privacy, free from unnecessary intrusion by opposing parties and their

counsel.” Hickman v. Taylor, 329 U.S. 495, 510 (1947).

       The work-product test considers “whether, in light of the nature of the document and the

factual situation in the particular case, the document can fairly be said to have been prepared or

obtained because of the prospect of litigation.” FTC v. Boehringer Ingelheim Pharms. Inc., 778

F.3d 142, 149 (D.C. Cir. 2015) (emphasis added) (quoting United States v. Deloitte LLP, 610

F.3d 129, 137 (D.C. Cir. 2010)). The agency must establish that the records were created with “a

subjective belief that litigation was a real possibility, and that belief must have been objectively

reasonable.” In re Sealed Case, 146 F.3d 881, 884 (D.C. Cir. 1998). Under this test, the agency

must establish the following factors to justify its withholding: “(1) provide a description of the

nature of and contents of the withheld document, (2) identify the document’s author or origin,

(3) note the circumstances that surround the document’s creation, and (4) provide some

indication of the type of litigation for which the document’s use is at least foreseeable.” Ellis v.

U.S. Dep’t of Just., 110 F. Supp. 3d 99, 108 (D.D.C. 2015), aff’d, No. 15-5198, 2016 WL

3544816 (D.C. Cir. June 13, 2016).

       The Court finds that the DOJ properly withheld the records pursuant to the attorney

work-product privilege. First, the DOJ has provided “a description of the nature of and contents

of the withheld document[s].” See id. As mentioned, the agency explains in Hudgins’s

declaration that the withheld records are comprised of “draft pleadings and email

communications” between attorneys at the U.S. Attorney’s Office and the DOL. Hudgins Decl.

¶ 23. Furthermore, each entry of the DOJ’s Vaughn index includes a description of the withheld

document that, while brief in some cases, provides a sufficiently detailed description of its

contents. See generally Vaughn Index.




                                                 13
         Case 1:17-cv-02702-RC Document 97 Filed 09/03/21 Page 14 of 22




       Second, the DOJ has adequately “identif[ied] [each] document’s author or origin.” See

Ellis, 110 F. Supp. 3d at 108. Each entry of the DOJ’s Vaughn index specifies or describes the

relevant document’s author or authors. See, e.g., Vaughn Index at 4 (“Emails between AUSAs in

USAO DC”); id. at 7 (“Internal USAO-DC and interagency emails with Daniel Van Horn about

the handling of 3rd party cases not related to Jordan or the Jordan litigation.”). Although some

of the agency’s author descriptions are generic, a Vaughn index does not need to name names for

a court to be able to assess whether the author created the document in anticipation of litigation.

See, e.g., Butt v. U.S. Dep't of Just., No. 19-cv-504, 2020 WL 4436434, at *10 (D.D.C. Aug. 3,

2020) (approving a description that read “Emails between AUSAs regarding co-defendants and

motions in opposition strategies”). The documents so clearly fall within the protections of the

work-product doctrine—they are communications among attorneys made while litigating in

federal court—that providing further detail would serve no legitimate purpose.

       Third, the DOJ’s Vaughn index provides enough information to give the Court an idea of

“the circumstances that surround[ed each] document’s creation.” See Ellis, 110 F. Supp. 3d at

108; see also, e.g., Vaughn Index at 7 (“Redacted government discussion for potential response

regarding Plaintiff’s potential bar complaint threats.”).

       Fourth, the DOJ has “provide[d] some indication of the type of litigation for which the

document’s use is at least foreseeable.” See Ellis, 110 F. Supp. 3d at 108. Here, Assistant U.S.

Attorneys and DOL attorneys produced the exempted draft pleadings and emails during Jordan’s

prior suit with the DOL. Hudgins Decl. ¶ 23. Each entry of the DOJ’s Vaughn index that

invoked the attorney work-product privilege indicated that the documents were produced for that

litigation. See, e.g., Vaughn Index at 6 (describing emails “discussing Jordan litigation matter”).




                                                 14
           Case 1:17-cv-02702-RC Document 97 Filed 09/03/21 Page 15 of 22




       These documents are classic attorney work-product, and disclosure would put on display

the thoughts and strategies of counsel representing the DOL. See Hickman, 329 U.S. at 510

(“Here is simply an attempt, without purported necessity or justification, to secure written

statements, private memoranda and personal recollections prepared or formed by an adverse

party’s counsel in the course of his legal duties.”). There is no doubt that the materials were

created “because of the prospect of litigation,” see Boehringer Ingelheim Pharms., 778 F.3d at

149 (citation omitted)—they consist of draft pleadings and attorney communications discussing

Jordan’s prior lawsuit, see Hudgins Decl. ¶ 23. The Court holds that the attorney work-product

privilege applies to the withheld pleadings and communications. The DOJ thus properly

withheld the documents pursuant to Exemption 5

                                ii. Deliberative Process Privilege

       The DOJ next claims that the deliberative process privilege permitted it to withhold

emails between Assistant U.S. Attorneys and DOL attorneys “analyzing the facts and strategy in

defending” against Jordan’s suit as well as “draft documents and pleadings where the draft

differed from the final filing produced.” Hudgins Decl. ¶ 26. 7 “The deliberative process

privilege protects ‘documents reflecting advisory opinions, recommendations and deliberations

comprising part of a process by which governmental decisions and policies are formulated.’”

Loving v. Dep’t of Def., 550 F.3d 32, 38 (D.C. Cir. 2008) (quoting Klamath Water Users, 532

U.S. at 8). The privilege exists “to enhance ‘the quality of agency decisions,’ by protecting open

and frank discussion among those who make them within the Government.” Klamath Water


       7
         Though unclear, it appears that the DOJ claims both the work-product privilege and the
deliberative process privilege for the same records. See generally Vaughn Index. The Court
evaluates both privilege claims in case there is a difference in what the agency withholds under
each privilege. But to the extent the agency claims both privileges for the same information,
each privilege would be sufficient on its own to justify withholding that information.


                                                15
         Case 1:17-cv-02702-RC Document 97 Filed 09/03/21 Page 16 of 22




Users, 532 U.S. at 9 (citations omitted). It “rests on the obvious realization that officials will not

communicate candidly among themselves if each remark is a potential item of discovery and

front-page news.” Id. at 8–9.

       “To fall within the deliberative process privilege, materials must bear on the formulation

or exercise of agency policy-oriented judgment.” Prop. of the People, 330 F. Supp. 3d at 380

(emphasis omitted) (quoting Petroleum Info. Corp. v. U.S. Dep’t of Interior, 976 F.2d 1429,

1435 (D.C. Cir. 1992)). A document qualifies if it is both predecisional and deliberative. E.g.,

Jud. Watch, Inc. v. FDA, 449 F.3d 141, 151 (D.C. Cir. 2006). Predecisional communications are

those that “occurred before any final agency decision on the relevant matter.” Nat’l Sec. Archive

v. CIA, 752 F.3d 460, 463 (D.C. Cir. 2014). “[T]he term ‘deliberative’ does not add a great deal

of substance to the term ‘pre-decisional,’” but it “in essence” means “that the communication is

intended to facilitate or assist development of the agency’s final position on the relevant issue.”

Id. Both analyses and draft documents can fall within the scope of the deliberative process

privilege as long as each claim is supported by the “relatively detailed justification” that FOIA

requires. See Mead Data Cent., 566 F.2d at 251.

       The DOJ properly justified its withholdings under the deliberative process privilege.

Communications exchanging the correspondents’ ideas on strategy going forward consist of the

kinds of “recommendations, draft documents, proposals, suggestions, and other subjective

documents which reflect the personal opinion of the writer rather than the policy of the agency”

that the deliberative process privilege is meant to protect. See Coastal States Gas Corp. v. Dep’t

of Energy, 617 F.2d 854, 866 (D.C. Cir. 1980). Revealing these strategic exchanges over how to

proceed with a litigation would “inaccurately reflect or prematurely disclose the views of the

agency” and would likely give staff pause before candidly putting such exchanges in writing in




                                                 16
         Case 1:17-cv-02702-RC Document 97 Filed 09/03/21 Page 17 of 22




the future. See id. The same goes for the draft documents and pleadings. A draft document “is,

by definition, a preliminary version of a piece of writing subject to feedback and change.” U.S.

Fish & Wildlife Serv. v. Sierra Club, Inc., 141 S. Ct. 777, 786 (2021). Disclosing the drafts at

issue here would divulge deliberations over how to present the DOL’s best case. See Hardy, 243

F. Supp. 3d at 174 (“[D]isclosure of the ‘Survey Draft’ would divulge information regarding

decisions to insert or delete material or to change the draft’s focus or emphasis and thus would

stifle the creative thinking and candid exchange of ideas necessary to produce good work.”

(cleaned up) (citation omitted)).

       Accordingly, the Court awards summary judgment to the DOJ with respect to its

Exemption 5 withholdings.

                                         iii. Exemption 6

       Finally, the DOJ withholds under Exemption 6 “the names, identifying information,

direct telephone numbers, and email addresses relating to third parties, government attorneys,

and government personnel involved in Jordan’s prior litigation.” Def.’s Mot. Summ. J. at 13; see

also Hudgins Decl. ¶ 20. Exemption 6 applies to information about individuals in “personnel

and medical files and similar files” when that information, if disclosed, “would constitute a

clearly unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(6). The exemption

protects even “bits of personal information, such as names and addresses.” Prison Legal News v.

Samuels, 787 F.3d 1142, 1147 (D.C. Cir. 2015) (cleaned up) (quoting Jud. Watch, 449 F.3d at

152). A court evaluating an Exemption 6 claim balances “the privacy interest that would be

compromised by disclosure against any public interest in the requested information.” Multi Ag

Media LLC v. Dep’t of Agric., 515 F.3d 1224, 1228 (D.C. Cir. 2008). The public interest

encompasses only “the extent to which disclosure of the information sought would shed light on




                                                17
         Case 1:17-cv-02702-RC Document 97 Filed 09/03/21 Page 18 of 22




an agency’s performance of its statutory duties or otherwise let citizens know what their

government is up to.” Lepelletier v. FDIC, 164 F.3d 37, 46 (D.C. Cir. 1999) (cleaned up)

(quoting U.S. Dep’t of Def. v. Fed. Lab. Rels. Auth., 510 U.S. 487, 497 (1994))

       The information the DOJ withholds is that “which can be identified as applying to [an]

individual” and therefore constitutes “personnel” or “similar files” under Exemption 6. See U.S.

Dep’t of State v. Wash. Post Co., 456 U.S. 595, 601–02 (1982); see also Jud. Watch, 449 F.3d at

198 (rejecting the argument that “names and addresses” of agency personnel and private

individuals are not protected under Exemption 6). And while an agency employee does not

always have a strong privacy interest in information like his name or professional contact

information, the “privacy interest at stake may vary depending on the context in which it is

asserted.” See Armstrong v. Exec. Off. of the President, 97 F.3d 575, 582 (D.C. Cir. 1996).

Jordan “has a history of sending harassing emails” to government employees accusing them of

misconduct. Hudgins Decl. ¶ 20; see, e.g., id. Ex. C (consisting of an email that Jordan wrote to

government lawyers as well as orders from a similar case in the Western District of Missouri that

sanctioned Jordan after he accused a judge of misconduct and repeatedly disobeyed court

orders). The individuals named in the withheld records thus have an obvious and strong privacy

interest in keeping their identities and contact information from Jordan. See Bernegger v. Exec.

Off. for U.S. Att'ys, 334 F. Supp. 3d 74, 89 (D.D.C. 2018) (finding that agency staff and third

parties had privacy interests in their “names, addresses, and telephone numbers . . . and other

personally identifiable information” when the agency showed “there [wa]s reason to believe”

that the requester would “harass” or “retaliate” against them (cleaned up)); cf. White Coat Waste

Project v. U.S. Dep’t of Veterans Affs., 404 F. Supp. 3d 87, 101 (D.D.C. 2019) (explaining that,

while “Exemption 6 does not apply to business judgments and relationships,” an agency




                                                18
           Case 1:17-cv-02702-RC Document 97 Filed 09/03/21 Page 19 of 22




employee’s name was included in the “similar files” category because there was a concern that

the employee would “be subjected to possible harassment”).

       On the other side of the scale, Jordan has provided no argument for how the release of the

withheld information would allow him to better understand any conduct by any government

agency. See Pl.’s Mot. Summ. J. at 23–25. That makes the balancing exercise an easy one. See

Consumers’ Checkbook Ctr. for the Study of Servs. v. U.S. Dep’t of Health & Hum. Servs., 554

F.3d 1046, 1056 (D.C. Cir. 2009) (“We have been shown no public interest in . . . disclosure. . . .

We need not linger over the balance; something, even a modest privacy interest, outweighs

nothing every time.” (omission in original) (quoting Nat’l Ass’n of Retired Fed. Emps. v. Horner,

879 F.2d 873, 879 (D.C. Cir. 1989))). “[I]nformation about private citizens that is accumulated

in various governmental files but that reveals little or nothing about an agency’s own conduct” is

not the type of information to which FOIA permits access. Fed. Lab. Rels. Auth., 510 U.S. at

496 (quoting U.S. Dep’t of Just. v. Reps. Comm. for Freedom of Press, 489 U.S. 749, 773

(1989)).

       Jordan nevertheless argues that the DOJ improperly withheld certain information that is

publicly available on the internet. See Pl.’s Mot. Summ. J. at 24. He points out that the U.S.

Attorney’s Office and a law firm have disclosed on their websites the contact information for

some of the individuals who wrote or received the withheld documents. Id.; see also Pl.’s Mot.

Sanctions, Ex. 3, ECF No. 75-4 (management directory for the U.S. Attorney’s Office). Jordan

is correct that the DOJ cannot withhold contact information that is already public. See Cottone v.

Reno, 193 F.3d 550, 555 (D.C. Cir. 1999) (“[T]he ‘logic of FOIA’ postulates that an exemption

can serve no purpose once information . . . becomes public . . . .” (citation omitted)); Hall &

Assocs. v. U.S. EPA, No. 19-cv-1095, 2020 WL 4673411, at *5 (D.D.C. Aug. 12, 2020)




                                                19
         Case 1:17-cv-02702-RC Document 97 Filed 09/03/21 Page 20 of 22




(“Publicly available email addresses . . . do not implicate a privacy interest protected by

Exemption 6.”). But the agency need not disclose any “more than what is publicly available.”

See Cottone, 193 F.3d at 555. There is “a long line of cases recognizing that individuals

maintain an interest in their privacy even where some information is known about them

publicly.” See Barnard v. U.S. Dep’t of Homeland Sec., 598 F. Supp. 2d 1, 12 (D.D.C. 2009)

(collecting cases). Furthermore, the agency does not need to disclose an individual’s contact

information if doing so would reveal that person’s identity and make them a target for

harassment. Cf. Long v. ICE, 279 F. Supp. 3d 226, 244 (D.D.C. 2017) (“[W]ithholding a

telephone number or e-mail address, alone, is not sufficient to protect [a privacy interest in

avoiding harassment]; alternate means of contacting and harassing these employees would be

readily discoverable on the Internet if this court ordered their names disclosed.”). To the extent

the DOJ withholds publicly available contact information for individuals already identified in the

responsive records (whether by disclosure or by a description in the DOJ’s Vaughn index),

however, it must release that information to Jordan. See, e.g., Pl.’s Mot. Sanctions, Ex. 1, ECF

No. 75-2 (identifying Civil Division Chief Daniel Van Horn as an email’s recipient but redacting

his email, which is publicly available, see Pl.’s Mot. Sanctions, Ex. 3).

       With that small exception, the Court awards summary judgment on the Exemption 6

withholdings to the DOJ.

                                          3. Segregability

       Finally, a court must consider whether an agency has produced all segregable, nonexempt

information. See Elliott v. U.S. Dep’t of Agric., 596 F.3d 842, 851 (D.C. Cir. 2010). The agency

can fulfill its obligation through a sworn declaration from an agency official. Milton v. U.S.

Dep’t of Just., 842 F. Supp. 2d 257, 260 (D.D.C. 2012) (“An affidavit stating that an agency




                                                 20
           Case 1:17-cv-02702-RC Document 97 Filed 09/03/21 Page 21 of 22




official conducted a review of each document and how she determined that no document

contains segregable information fulfills the agency’s obligation.”). In her affidavit, Hudgins

writes that “each page was individually examined line-by-line by members of the Staff to

identify non-exempt information which could be reasonably segregated and released.” Hudgins

Decl. ¶ 31. Further, she “personally conducted a second line-by-line review of each page of

potentially responsive records.” Id. Her statement satisfies the DOJ’s obligation to demonstrate

that it has segregated and released what nonexempt information it could.

                                      III. CONCLUSION

       For the foregoing reasons, Jordan’s motions for reconsideration (ECF Nos. 74, 81) are

DENIED, Jordan’s motion for sanctions (ECF No. 75) is DENIED; Jordan’s demand for

evidence (ECF No. 78) is DENIED; Jordan’s motion for clarification (ECF No. 80) is DENIED;

Jordan’s motion for partial summary judgment (ECF No. 82) is GRANTED IN PART AND

DENIED IN PART; and Jordan’s motion to strike (ECF No. 90) is DENIED. The DOJ’s

motion for summary judgment (ECF No. 71) is GRANTED IN PART AND DENIED IN

PART and the DOJ’s motion to amend its answer (ECF No. 89) is GRANTED. An order

consistent with this Memorandum Opinion is separately and contemporaneously issued. 8



       8
         Almost every time the Court has ruled on one of Jordan’s motions during this litigation,
he has challenged the decision with frivolous motions for reconsideration that relitigated already-
rejected arguments instead of raising overlooked ones. See, e.g., Pl.’s Mot. Reconsider, ECF No.
53 (requesting reconsideration of an order denying a motion to compel the production of the
Powers email); Pl.’s Mot. Reconsider, ECF No. 65 (asking the Court to reconsider orders
denying relief from judgment in the DOL case, denying an earlier motion for reconsideration,
and denying a motion to force the DOJ to release the withheld the emails at the heart of the DOL
case). Any objection to this order should be the subject of an appeal, not a reconsideration
motion. If Jordan files another repetitive reconsideration motion, he will be met with a financial
sanction. See Smith v. Scalia, 44 F. Supp. 3d 28, 45 (D.D.C. 2014) (“Rule 11 provides certain
bases for the imposition of sanctions, including that a party’s legal contentions are frivolous or
unwarranted under existing law, or that the claims have been presented for an improper purpose
such as harassment.”), aff’d, No. 14-5180, 2015 WL 13710107 (D.C. Cir. Jan. 14, 2015); cf.

                                                21
        Case 1:17-cv-02702-RC Document 97 Filed 09/03/21 Page 22 of 22




Dated: September 3, 2021                                      RUDOLPH CONTRERAS
                                                              United States District Judge




Robertson v. Cartinhour, 711 F. Supp. 2d 136, 138–39 (D.D.C. 2010) (imposing costs of $1,887
for filing a reconsideration motion that was unreasonable in light of existing precedent).


                                             22
